Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election in the reply filed on 2/24/2021 of Group I (Claims 1-15, 23 and 29), drawn to a pharmaceutical combination comprising (a) a component a component A which is an IRAK4-inhibiting compound of general formula (I) and (b) a component B which is a BTK-inhibiting compound, is acknowledged.  The election was without traverse.  The Restriction Requirement is thus deemed to be proper and is made Final.
Applicant’s election of species in papers filed on 6/01/202 was previously acknowledged in the supplemental restriction requirement mailed on 11/24/2020.  Applicant elected  A) N-[2-(3-hydroxy-3-methylbutyl)-6-(2-hydroxypropan-2-yl)-2H-indazol-5-yl]-6-(trifluoromethyl)pyridine-2-carboxamide as the species of IRAK4-inhibiting compound; B) Ibrutinib as the species of BTK-inhibiting compound; C) vemurafenib as species of pharmaceutical products; and D) lymphoma as the species of disease or disorder.
After a thorough search of the prior art and further consideration, the Election of Species requirement is hereby withdrawn.


Status of Claims
Claims 1-19, 23 and 25-29 are pending.
Claims 16-19 and 25-28 are withdrawn from consideration in accordance with 37 CFR 1.142(b), because they are contained in non-elected groups.
Claims 1-15, 23 and 29 are presently under consideration.

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed 6/17/2020, is acknowledged and has been reviewed.  The Examiner has amended NPL citation no. 2 to correct the name of the author.  Citation no. 9 has been amended to correct a spelling error.  Citation no. 17 has been lined-through by the Examiner and has not been considered because the provided document is illegible.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 15 recites “… a component A which is an IRAK4-inhibiting compound of formula (I) according to claim 1, or a diastereomer an enantiomer, a tautomer, an N-oxide, a metabolite, a salt, a solvate of a solvate of a salt thereof … [emphasis added]”.  The specification fails to provide proper antecedent basis for an N-oxide of the compound of formula (I).


Claim Objections
Claim 1 is objected to because of the following informalities:    The second line of the claim recites “a component A which is an IRAK4-inhibiting compounds of formula (I): [emphasis added]”.  The word “compounds” should be amended to recite –compound—(i.e., singular).  Additionally, the word “and” should be added after the semicolon at the end of the definition of R7 at the second page of claim 1.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 23 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for containing the term “metabolites … thereof” of the compound of formula I. By definition, “metabolite” is the intermediate end product of metabolism, which is the set of life-sustaining chemical reactions in organisms. However, claim 1 and Applicant’s specification fail to define the chemical structures of the metabolites of the compound of formula (I) in the claimed pharmaceutical 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 23 and 29 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because while the specification (in light of the prior art) reasonably provides enablement for making and/or using a pharmaceutical combination of a component A which is an IRAK4-inhibiting compound of formula (I) or a diastereomer, an enantiomer, a salt, a solvate, or a solvate of a salt thereof, and a component B which is a BTK-inhibiting compound, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, for making and/or using a pharmaceutical combination of a component A which is a metabolite of an IRAK4-inhibiting compound of formula (I) and a component B which is a BTK-inhibiting compound.

1) The nature of the invention - the instant application is directed to, inter alia, a pharmaceutical combination of at least one metabolite of the compounds of component A which is an IRAK4-inhibiting compound of formula (I), and a component B which is a BTK-inhibiting compound.  Formula (I), as defined by instant claim 1, has the following structure:

    PNG
    media_image1.png
    144
    200
    media_image1.png
    Greyscale
.
By definition, “metabolite” is the intermediate end product of metabolism, which is the set of life-sustaining chemical reactions in organisms. Formula (I) of the instantly claimed combination encompasses many thousands of chemical compounds. Each of said compounds is converted to various metabolites through the set of life-sustaining chemical reactions in organisms.  The metabolites of a compound can vary, depending upon the organism the compound is administered to.
2) The state of the prior art - Identifying the metabolites of a chemical compound is highly unpredictable. The three main purposes of metabolism are: the 
Metabolic reactions may be categorized as catabolic - the breaking down of compounds (for example, the breaking down of glucose to pyruvate by cellular respiration); or anabolic - the building up (synthesis) of compounds (such as proteins, carbohydrates, lipids, and nucleic acids). Usually, catabolism releases energy, and anabolism consumes energy. The chemical reactions of metabolism are organized into metabolic pathways, in which one chemical is transformed through a series of steps into another chemical, each step being facilitated by a specific enzyme. Enzymes are crucial to metabolism because they allow organisms to drive desirable reactions that require energy that will not occur by themselves, by coupling them to spontaneous reactions that release energy. Enzymes act as catalysts - they allow a reaction to proceed more rapidly - and they also allow the regulation of the rate of a metabolic reaction, for example in response to changes in the cell's environment or to signals from other cells. The metabolic system of a particular organism determines which substances it will find nutritious and which poisonous. The basal metabolic rate of an organism is the measure of the amount of energy consumed by all of these chemical reactions. 
See, Moco et al. (Trend in Analytical Chemistry, (2007), 26(9), p 855-866; cited by Applicant).
3)    The predictability or unpredictability of the art - the pharmaceutical art such as identifying metabolites of numerous pharmaceutical agents is unpredictable and requires each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970). The more unpredictable an area is the more specific disclosure is necessary in order to satisfy the statute. As stated in MPEP 2164.02: "'correlation' as used herein refers to the relationship between in vitro and in vivo animal model assays and a disclosed or a claimed method of use.., if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate."
One of ordinary skill in the art would recognize that no known and predictable ways to identify metabolites of the compounds of instant formula (I) in the claimed pharmaceutical composition. Therefore, making and using the instantly claimed pharmaceutical combination comprising metabolites of the compounds of Component A is highly unpredictable.
The amount of direction or guidance presented- the instant specification fails to provide any specific direction or guidance for identifying the metabolites from the compounds of Component A (instant formula (I)). Therefore, the instant specification fails to provide any specific direction or guidance for making and using the claimed combination comprising the metabolites of the compounds of formula (I).
5)    The presence or absence of working examples - there are no working or prophetic examples in the specification that demonstrate how to make and use the pharmaceutical combination comprising metabolites of the compounds of Component A.
6)    The breadth of the claims - is incommensurate in scope with the disclosure.  However, the evidence does not provide support for the pharmaceutical compositions comprising metabolites of the compounds of Component A.
7)    The quantity of experimentation necessary- generally speaking, the amount of experimentation to identify and characterize metabolites of the Component A is vast and involving the analysis of the multitude of small molecules (metabolites) present in a biological system heavily supported by mass spectrometry (MS) and nuclear magnetic resonance (NMR) as parallel technologies, Moco et at. (supra).  The article makes clear that there are many steps necessary to promote a new pharmaceutical composition involving metabolites toward its clinical use, any one of which is cumbersome. The specification fails to demonstrate a way to identify metabolites from the compounds of Component A.
8)    The level of skill in the art - identified above.
Conclusion - although the level of skill for an ordinary person in the art is high, the Examiner finds that one of ordinary skill in the art would not be able to make and use the instant invention without undue experimentation due to the factors that weigh against enablement: the breadth of claims, the unpredictability of the art, the lack of guidance or direction from the disclosure, and the lack of any working examples.

Conclusion
Claims 1-15, 23 and 29 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/GREGG POLANSKY/Examiner, Art Unit 1629       

/SAVITHA M RAO/Primary Examiner, Art Unit 1629